IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BERNARD C. MCGEE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0214

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 8, 2016.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Bernard C. McGee, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.